DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/04/2021 responsive to the Office Action filed 11/13/2021 has been entered. Drawings, Specification, Claims 1, 10 and 17 have been amended. Claims 1-20 are pending in this application.

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: in Pa [0036], the specification discloses a first end 16 which is placed where flange 12 is and an opposing second end 17 which is placed where blade 11 is while the first ends 16 are positioned over the die .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coxon et al. (US 2014/0103585) in view of Torres Martinez (US 2013/0174396). 

With respect to claim 1, Coxon teaches a method of fabricating a composite stringer for a vehicle (“a method and apparatus for forming stiffeners, such as aircraft fuselage stringers”, Pa [0002]), the method comprising: 
positioning a charge (“composite charge 30”) at a die cavity (“the mold cavity 54”) (“at step 42, the stringer charge is placed on the IML cure tool 52”, Pa [0027]) extending over the die cavity (“spanning the mold cavity 54, with opposite sides 70, 74 of the charge 30 respectively supported on tool surfaces 56, 58”, Pa [0027]) and with the charge spaced away from a punch die (“the male die 62”, Pa [0026]) (Fig. 4); 
securing opposite ends of the charge away from the die cavity (“at step 44 the pinch bladders 68 a, 60 b are installed on the charge 30, respectively in contact with the opposite sides of 70, 74 of the charge 30. At step 46, the pinch bladders 68 a, 68 b are pressurized”, Pa [0027]); 
inserting the punch die into the die cavity and driving the charge into the die cavity while the opposite ends remain secured away from the die cavity (“the male die 62 forces the stringer charge 30 into the die cavity 54 of the IML cure tool 52… As the male die 62 moves downwardly into the mold cavity 54… Compression of the pinch bladders 68 a, 68 b results in a downward force being applied to the opposite sides 70, 74 of the stringer charge 30 which presses the opposite sides 70, 74 of the stringer charge 30 against the tool surfaces 56, 58 to maintain the stringer charge 30 in tension during the remainder of the forming process.”, Pa [0028]); and 
inherently moving the punch die out of the die cavity to obtain a stringer.

Coxon differs from the claim in that Coxon teaches a method of fabricating a hat stringer 20 using one composite charge 30, but does not specifically teaches a method of fabricating another type of stringer using two charges.
In the same field of endeavor, installation and method of making fiber stringers, Torres Martinez teaches that omega-shaped or T-shaped stringers are able to be made according to the male configured tools (5) and the female configured tools (6) which are used (Pa [0025]), and for forming T-shaped stringers the female configured tools (6) which are arranged in the bed (3) are formed by two independent side parts (6.1, 6.2), determining a channel (23) between them, said side parts (6.1, 6.2) being movable mounted on a base (6.3) which allows bringing them closer to and separating them from each other, and both side parts (6.1 and 6.2) can also be moved by means of respective actuators (24) (Pa [0032]). Torres Martinez further teaches that said fibre laminate (9) is cut longitudinally in two halves by means of the cutting head (11) (Pa [0035]), the membrane (27) forces the side parts of the fibre laminate (9) to fold towards the inside of the channel (23) of the female configured tool (6) (Pa [0037], Figs. 8C-8D), the membrane (27) is retracted (Pa [0039]) and the male configured tool (5) and the female configured tool (6) are separated (Pa [0040]) (Figs. 8E-8F), and then the side parts (6.1 and 6.2) of the female configured tool (6) are moved closer together until the L-shaped halves of the fibre laminate (9) are attached to each other forming a T-shaped assembly (Pa [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Coxon with the teachings of Torres Martinez and replace Coxon’s IML cure tool 52 with Torres Martinez’s the female configured tools (6) which is formed by two independent side parts (6.1, 6.2) both of which are movable by means of respective actuators (24) such that the one would additionally perform cutting the composite charge in two halves before positioning at a die cavity, and moving the two independent side parts (6.1, 6.2) closer together until the L-shaped halves of the charge are attached to each other and forming a T-shaped assembly after inserting and moving out the punch die for the purpose of fabricating a T-shaped stringer.

With respect to claim 2, Torres Martinez as applied in the combination regarding claim 1 above teaches moving together first and second form blocks (“two independent side parts (6.1, 6.2)”) that form the die cavity and applying lateral force to blades of the first and second charges (“two independent side parts (6.1, 6.2), determining a channel (23) between them, said side parts (6.1, 6.2) being movable mounted on a base (6.3) which allows bringing them closer to and separating them from each other… both side parts (6.1 and 6.2) can also be moved by means of respective actuators (24)”, Pa [0032]).

With respect to claim 3, Torres Martinez as applied in the combination regarding claim 2 above further teaches releasing the second ends of the first and second charges prior to moving the first and second form blocks together (“Next the male configured tool (5) and the female configured tool (6) are separated once again, as FIG. 8F shows, and the side parts (6.1 and 6.2) of the female configured tool (6) are moved closer together, as shown in FIG. 8G”, Pa [0040]).

With respect to claim 4, the combination as applied to claim 1 above teaches that securing the second ends of each of the first and second charges away from the die cavity comprises compressing the second ends between a holding member (“the pinch bladders 68 a, 60 b”, in Coxon, Pa [0027]) and a support member (“female configured tool 6”, in Torres Martinez, Pa [0036]).

With respect to claim 5, Torres Martinez as applied in the combination regarding claim 1 above teaches bending the first and second charges into the die cavity and forming blades in the first and second charges (“when the membrane (27) fills the entire channel (23), the side parts of the fibre laminate (9) are bent in the form of an L on the inserts (25) of the side parts (6.1 and 6.2) of the female configured tool (6)”, Pa [0038] and Fig. 8D).

With respect to claim 6, Torres Martinez as applied in the combination regarding claim 5 above teaches maintaining a section of each of the first and second charges at the second ends (“the side areas of the fibre laminate (9) are trapped between said tools (5 and 6)”, Pa [0036]) on a support member (“tool 6”) and forming flanges in the first and second charges (Fig. 8D).

With respect to claim 7, Coxon as applied to claim 1 above further teaches that tensioning the first and second charges at different tension levels by driving the punch die into the die cavity (“When placing the charge 30 on the tool 52, the charge 30 is indexed to the right, as viewed in FIG. 4, … the pinch bladders 68a, 68b are pressurized to preselected pressure levels, with pinch bladder 68a being pressurized to a higher level than pinch bladder 68b”, Pa [0027] and “as the male die 62 begins forming the stringer charge 30 into the mold cavity 54 (FIG. 5), the downward pressure exerted by the pinch bladder 68 a against one side of the charge 30 is sufficient to prevent lateral movement or slippage of the stringer charge 30, in contrast, however, while the downward pressure exerted by pinch bladder 68 b against the other side 74 of the stringer charge 30 is sufficient to maintain the stringer charge 30 in tension, it is insufficient to prevent slippage of the stringer charge 30 over the tool surface 58, consequently, the other side 74 of the stringer charge 30 slips 72 between the pinch bladder 68 b and the tool surface 58, toward the mold cavity 54, as the male die 62 continues downwardly into the mold cavity 54”, Pa [0029]).

With respect to claim 10, Coxon teaches a method of fabricating a composite stringer for a vehicle (“a method and apparatus for forming stiffeners, such as aircraft fuselage stringers”, Pa [0002]), the method comprising: 
positioning a charge (“composite charge 30”) at a die cavity (“the mold cavity 54”) (“at step 42, the stringer charge is placed on the IML cure tool 52”, Pa [0027]) with a middle part over the die cavity and opposite ends supported on the tool (“spanning the mold cavity 54, with opposite sides 70, 74 of the charge 30 respectively supported on tool surfaces 56, 58”, Pa [0027]) and while a punch die (“the male die 62”, Pa [0026]) is spaced away from the charge (Fig. 4); 
securing opposite ends of the charge to the tool while the punch die is spaced away from the charge (“at step 44 the pinch bladders 68 a, 60 b are installed on the charge 30, respectively in contact with the opposite sides of 70, 74 of the charge 30. At step 46, the pinch bladders 68 a, 68 b are pressurized”, Pa [0027] and Fig. 4); 
inserting the punch die into the die cavity and moving the charge into the die cavity while the opposite ends remain secured on the tool (“the male die 62 forces the stringer charge 30 into the die cavity 54 of the IML cure tool 52… As the male die 62 moves downwardly into the mold cavity 54… Compression of the pinch bladders 68 a, 68 b results in a downward force being applied to the opposite sides 70, 74 of the stringer charge 30 which presses the opposite sides 70, 74 of the stringer charge 30 against the tool surfaces 56, 58 to maintain the stringer charge 30 in tension during the remainder of the forming process.”, Pa [0028]); and 
inherently moving the punch die out of the die cavity to obtain a stringer.

Coxon differs from the claim in that Coxon teaches a method of fabricating a hat stringer 20 using one composite charge 30, but does not specifically teaches a method of fabricating another type of stringer using two charges at a die cavity formed between first and second form blocks, and the method comprising moving together the two charges after moving the punch die out of the die cavity.
In the same field of endeavor, installation and method of making fiber stringers, Torres Martinez teaches that omega-shaped or T-shaped stringers are able to be made according to the male configured tools (5) and the female configured tools (6) which are used (Pa [0025]), and for forming T-shaped stringers the female configured tools (6) which are arranged in the bed (3) are formed by two independent side parts (6.1, 6.2), determining a channel (23) between them, said side parts (6.1, 6.2) being movable mounted on a base (6.3) which allows bringing them closer to and separating them from each other, and both side parts (6.1 and 6.2) can also be moved by means of respective actuators (24) (Pa [0032]). Torres Martinez further teaches that said fibre laminate (9) is cut longitudinally in two halves by means of the cutting head (11) (Pa [0035]), the membrane (27) forces the side parts of the fibre laminate (9) to fold towards the inside of the channel (23) of the female configured tool (6) (Pa [0037], Figs. 8C-8D), the membrane (27) is retracted (Pa [0039]) and the male configured tool (5) and the female configured tool (6) are separated (Pa [0040]) (Figs. 8E-8F), and then the side parts (6.1 and 6.2) of the female configured tool (6) are moved closer together until the L-shaped halves of the fibre laminate (9) are attached to each other forming a T-shaped assembly (Pa [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Coxon with the teachings of Torres Martinez and replace Coxon’s IML cure tool 52 with Torres Martinez’s the female configured tools (6) which is formed by two independent side parts (6.1, 6.2) both of which are movable by means of respective actuators (24) such that the one would additionally perform cutting the composite charge in two halves before positioning at a die cavity, and moving the two independent side parts (6.1, 6.2) closer together until the L-shaped halves of the charge are attached to each other and forming a T-shaped assembly after inserting and moving out the punch die for the purpose of fabricating a T-shaped stringer. In this combination, two independent side parts (6.1, 6.2) correspond to the claimed first and second form blocks, and female configured tool (6) corresponds to the claimed support member.

With respect to claim 11, Coxon as applied to claim 10 above teaches that inflating a first bladder and securing the second section of the first charge to one of the support members and inflating a second bladder and securing the second section of the second charge to a second one of the support members (“the pinch bladders 68a, 60b are installed on the charge 30, respectively in contact with the opposite sides of 70, 74 of the charge 30. At step 46, the pinch bladders 68 a, 68 b are pressurized”, Pa [0027]).

With respect to claim 12, Coxon as applied to claim 10 above teaches that abutting together first ends of the first and second charges over the die cavity prior to inserting the punch die into the die cavity (Figs. 4 and 5).

With respect to claim 15, Torres Martinez as applied in the combination regarding claim 10 above further teaches releasing the second sections of the first and second charges after inserting the punch die into the die cavity in order to move the two form blocks closer together (“the membrane forcing the side parts of the fibre laminate (9) to fold towards the inside of the channel (23) of the female configured tool (6), as seen in FIG. 8C.”, Pa [0037] and “the male configured tool (5) and the female configured tool (6) are separated once again, as FIG. 8F shows, and the side parts (6.1 and 6.2) of the female configured tool (6) are moved closer together”, Pa [0040]).

With respect to claim 16, Coxon as applied to claim 10 above further teaches that tensioning an entire length of each of the first and second charges while inserting the punch die into the die cavity and moving the first sections into the die cavity while the second sections remain secured to the support members (“Compression of the pinch bladders 68 a, 68 b results in a downward force being applied to the opposite sides 70, 74 of the stringer charge 30 which presses the opposite sides 70, 74 of the stringer charge 30 against the tool surfaces 56, 58 to maintain the stringer charge 30 in tension during the remainder of the forming process.”, Pa [0028]).

With respect to claim 17, Coxon teaches a method of fabricating a composite stringer for a vehicle (“a method and apparatus for forming stiffeners, such as aircraft fuselage stringers”, Pa [0002]), the method comprising: 
positioning a charge (“composite charge 30”) over a die cavity and away from a punch die (“the male die 62”, Pa [0026]) (“at step 42, the stringer charge is placed on the IML cure tool 52, spanning the mold cavity 54, with opposite sides 70, 74 of the charge 30 respectively supported on tool surfaces 56, 58”, Pa [0027] and Fig. 4) and securing opposite ends of the charge to a tool (“at step 44 the pinch bladders 68 a, 60 b are installed on the charge 30, respectively in contact with the opposite sides of 70, 74 of the charge 30. At step 46, the pinch bladders 68 a, 68 b are pressurized”, Pa [0027]); 
moving the punch die against the charge and inserting the punch die into the die cavity and driving the charge into the die cavity while the opposite ends remain secured to the tool and tensioning the charge (“the male die 62 forces the stringer charge 30 into the die cavity 54 of the IML cure tool 52… As the male die 62 moves downwardly into the mold cavity 54… Compression of the pinch bladders 68 a, 68 b results in a downward force being applied to the opposite sides 70, 74 of the stringer charge 30 which presses the opposite sides 70, 74 of the stringer charge 30 against the tool surfaces 56, 58 to maintain the stringer charge 30 in tension during the remainder of the forming process.”, Pa [0028]); and 
inherently moving the punch die out of the die cavity to obtain a stringer.

Coxon differs from the claim in that Coxon teaches a method of fabricating a hat stringer 20 using one composite charge 30, but does not specifically teaches a method of fabricating another type of stringer using two charges.
In the same field of endeavor, installation and method of making fiber stringers, Torres Martinez teaches that omega-shaped or T-shaped stringers are able to be made according to the male configured tools (5) and the female configured tools (6) which are used (Pa [0025]), and for forming T-shaped stringers the female configured tools (6) which are arranged in the bed (3) are formed by two independent side parts (6.1, 6.2), determining a channel (23) between them, said side parts (6.1, 6.2) being movable mounted on a base (6.3) which allows bringing them closer to and separating them from each other, and both side parts (6.1 and 6.2) can also be moved by means of respective actuators (24) (Pa [0032]). Torres Martinez further teaches that said fibre laminate (9) is cut longitudinally in two halves by means of the cutting head (11) (Pa [0035]), the membrane (27) forces the side parts of the fibre laminate (9) to fold towards the inside of the channel (23) of the female configured tool (6) (Pa [0037], Figs. 8C-8D), the membrane (27) is retracted (Pa [0039]) and the male configured tool (5) and the female configured tool (6) are separated (Pa [0040]) (Figs. 8E-8F), and then the side parts (6.1 and 6.2) of the female configured tool (6) are moved closer together until the L-shaped halves of the fibre laminate (9) are attached to each other forming a T-shaped assembly (Pa [0040]). Torres Martinez additionally teaches that each of the side parts (6.1, 6.2) further incorporates, in the area where they face each other, an insert (25) (Pa [0033]) so that the side parts of the fibre laminate (9) are bent in the form of an L on the inserts (25) (Pa [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Coxon with the teachings of Torres Martinez and replace Coxon’s IML cure tool 52 with Torres Martinez’s the female configured tools (6) which is formed by two independent side parts (6.1, 6.2) both of which are movable by means of respective actuators (24) such that the one would additionally perform cutting the composite charge in two halves before positioning at a die cavity, and moving the two independent side parts (6.1, 6.2) closer together until the L-shaped halves of the charge are attached to each other and forming a T-shaped assembly after inserting and moving out the punch die for the purpose of fabricating a T-shaped stringer. In this combination, two inserts 25 correspond to the claimed first and second support members.

With respect to claim 18, Torres Martinez as applied in the combination regarding claim 17 above further teaches that moving together first and second form blocks (“two independent side parts (6.1, 6.2)”) that are positioned on opposing sides of the die cavity and applying a lateral force to the first sections (“two independent side parts (6.1, 6.2), determining a channel (23) between them, said side parts (6.1, 6.2) being movable mounted on a base (6.3) which allows bringing them closer to and separating them from each other… both side parts (6.1 and 6.2) can also be moved by means of respective actuators (24)”, Pa [0032]).

With respect to claims 19 and 20, since Coxon as applied to claim 17 above teaches the fabrication of composite parts such as aircraft fuselage stringers (Pa [0002]), and Torres Martinez as applied in the combination regarding claim 17 above teaches manufacturing fibre stringers for aerospace structures (Pa [0001]), one would have found it obvious to manufacture a wing of an aircraft or an aircraft with a wing by performing the method. 
Furthermore, note that the claims are considered product-by-process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Coxon et al. (US 2014/0103585) in view of Torres Martinez (US 2013/0174396) as applied to claims 1 and 10 above, and further in view of Jones (US 2009/0148647). 

With respect to claims 8-9 and 13-14, the combination as applied to claims 1 and 10 above is silent to overlapping the first ends of the first and second charges over the die cavity prior to inserting the punch die into the die cavity, inserting the punch die into the die cavity and forming a scarf joint at the first ends of the first and second charges.
In the same field of endeavor, method of fabricating structures using composite modules, Jones teaches that for higher production rates using lower cost equipment fabricating large scale composite structures such as aircraft fuselage skins comprises forming a plurality of composite modules each having an edge, joining the modules along their edges and co-curing, and the modules may be joined using a scarf joint between the edges of the modules which may include one or more overlapping ramps (Pa [0003], [0005] and [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Jones so that the one would substitute the scarf joint being formed by edges including overlapping ramps for the fibre laminate for the purpose of joining the modules so as to fabricate large scale composite structures with higher production rates using lower cost equipment.

Response to Arguments

Since Drawing and Specification have been amended, the objections of Drawings have been withdrawn.
Applicant recites that the amendments to Figures 1 and 8 address the objection matter of Specification (Remarks, pg 9). However, since the amendment of Fig. 1 clarifies that “the first ends 16” form the blades 11a, 11b and “the second ends 17” form the flanges 12a, 12b which is consistent with the description in Pa [0049] and [0051], there are still unclear, inexact or verbose terms in the description in Pa [0036] that “a first end 16 which is placed where flange 12 is and an opposing second end 17 which is placed where blade 11”. Therefore, the objection of specification is maintained. 
Applicant’s arguments, see Remarks, filed 02/04/2021 pages 9-10, with respect to the amended claim 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coxon et al. (US 2014/0103585) in view of Torres Martinez (US 2013/0174396) under 103.
Applicant’s arguments, see Remarks, filed 02/04/2021 pages 10-11, with respect to the rejections of claims 10 and 17 under 103 have been fully considered and are addressed by the revised rejection. Upon further consideration, a new ground(s) of rejection is made in view of Coxon et al. (US 2014/0103585) in view of Torres Martinez (US 2013/0174396).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        /MATTHEW J DANIELS/Primary Examiner, Art Unit 1742